DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtonen (U.S. 5,006,006) in view of Neville (U.S. 5,865,586).
In re Claims 1, 3, 4, 5 Lehtonen teaches a friction plate for a timber joint between a first connection and second connection elements/wooden beams (10,10’,11,11’,12), comprising: a plate-shaped carrier (1) with a first carrier connection side for a surface connection to the first connection element, a second carrier connection side for a surface connection to the second connection element, and a roughening (9) of at least one section of both the first and/or second carrier connection sides. (Figures 1-5)
Lehtonen does not teach that the projections are 0.1-3 mm in height.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to use projections of this height, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Lehtonen does not teach pyramidal projections.
Neville (U.S. 5,865,586) teaches a coupling plate (10) that uses pyramid shaped projections (16,17,18)  Figures 1-4.  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Lehtonen to use these other known projection configurations taught by Neville.  This is would be a matter of replacing one type of connections with another know connection that is functionally equivalent.  The pyramid connections are studier than the simpler punched triangles taught by Lehtonen and will promote a more durable connection. 
In re Claim 2, Lehtonen teaches welding or soldering plates which would indicate metal plates (Column 1, Lines 67-68).   Lehtonen teaches connector plates made of steel  (Column 1, Line 21)
In re Claim 6, Figures 1, 2, 3, and 5 of Lehtonen shows the roughening appearing in the connection of the carrier connection side that abuts the beams.  The roughening plates (3,4,5,6,7,8) appear to cover at least half of the surface that abuts the beams.  
In re Claim 9, Lehtonen teaches plates that may by 3-8 mm thick and that the toothed plates are 1-2 mm thick.  (Column 1, Lines 54-57)
 In re Claim 11, the claim language requires that the friction plate material be capable of being pierced by a wood screw.  The examiner maintains that the plates taught by Lehtonen are capable of being pierced by such a screw.  
Claims 1-6, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (U.S. 9,234,350) in view of Neville (U.S. 5,865,586).
In re Claims 1, 3, 4, 5, 10, 12, and 13 Gilbert teaches a friction plate for a timber joint between a first connection and second connection elements/wooden layers/beam (96,98,100), comprising: a plate-shaped carrier (10,124,120,122,126) with a first carrier connection side for a surface connection to the first connection element, a second carrier connection side for a surface connection to the second connection element, and a roughening (18,20,22) of at least one section of both the first and/or second carrier connection sides. The teeth (22) are cuts in line.  Gilbert teaches fasteners (148,150,152) through holes in the friction plate to hole the first and second connection elements together.   (Figures 1-5, Column 3, Lines 54-55)
Gilbert does not teach that the projections are 0.1-3 mm in height.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to use projections of this height, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Projections of this size will insure that the friction plate is firmly embedded in the beams that are being connected
The fasteners taught by Gilbert are nails instead of screws.  However the substitution of one known fastening element for another would be obvious to one of ordinary skill in the art at the time of filing of the invention.  Nails and screws are functionally equivalent although using screws can be advantageous in resisting pull out.
Gilbert does not teach pyramidal projections.
Neville (U.S. 5,865,586) teaches a coupling plate (10) that uses pyramid shaped projections (16,17,18)  Figures 1-4.  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Gilbert to use these other known projection configurations taught by Neville.  This is would be a matter of replacing one type of connections with another know connection that is functionally equivalent.  The pyramid connections are studier than the simpler punched triangles taught by Lehtonen and will promote a more durable connection. 
In re Claim 2, Gilbert teaches connector plates (10,12) made of steel  (Column 3, Line 27)
In re Claim 6, Figures 1,3,8,12 of Gilbert shows the roughening appearing in the connection of the carrier connection side that abuts the beams.  
Response to Arguments
Applicant's arguments filed on 10/19/2021 with respect to the claims have been considered but are not persuasive.  The applicant argues that neither Gilbert nor Lehtonen teach roughening projections that are 0.1-3 mm in height.  The examiner has noted in the above rejection that the optimal dimensional range have been found to be obvious and require only routine skill in the art.  The applicant further argues that Neville does not teach pyramid shaped projections in with a height range of 0.1 to 3 mm.  The examiner maintains that Neville is relied to teach that pyramidal projections are known in the art and is not required to disclose that they be of a certain height.  The examiner maintains that Neville teaches pyramid shaped projections which is meets the positively claimed limitations.  Substituting pyramidal projections for the fastening elements 
                                                                                                                                                                                  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633